Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the feature of “an internal resistance after high temperature storage is less than twice an initial internal resistance” would not be predicted based on the combination of Sunada in view Mizoguchi and Tsuge. 
Examiner respectfully disagrees. The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. MPEP 2143.01 
Both Mizoguchi and Tsuge teach compositions that reduce the corrosion of stainless steel. Mizoguchi teaches that an aqueous solution faces larger corrosion problems, and thus a skilled artisan would still be inclined to look at Mizoguchi for corrosion resistance, an important factor for all stainless steel battery casing. While Mizoguchi may refer primarily to an aqueous battery, and Tsuge may only teach an example using an aqueous solution, neither reference discredits the teachings with a nonaqueous solution. Further, a skilled artisan would still look at the stainless steel compositions and would assume the Cr content for corrosion and the Sn content, selected based on hot manufacturability, would have a reasonable expectation of success within the claimed invention. 

	Furthermore, the examiner notes that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and that a person of ordinary skill in the art will be able to fit the teachings of multiple patents together taking into account the inferences and creative steps that a person of skill in the art would employ. MPEP 2141.03 I Thus, one of ordinary skill in the art would realize the corrosion properties, and hot manufacturability of Mizoguchi and Tsuge could at least be tried and expect reasonable success. 
While Mizoguchi and Tsuge do not teach “an internal resistance after high temperature storage is less than twice an initial internal resistance”, a skilled artisan would still be motivated to use the claimed amount of Cr and Sn, as expanded upon above, and thus the resistance property would inherently be there. 
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Accordingly, the arguments are not found convincing and the record of rejection is maintained.



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda Rosenbaum/            Examiner, Art Unit 1729    
                                                                                                                                                                                        /ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729